THOMPSON, Presiding Judge,
concurring in part and dissenting in part.
It is certainly within the province of the jury to find that the costs of cleaning and storage as presented by MAT Systems, Inc., d/b/a Corporate Design Systems (“MAT”) were inflated. However, it is undisputed that, after the water incursion, MAT was required to empty its warehouse and have it cleaned. Even if the costs of storage were removed from the total costs of $31,116 that MAT claimed it paid relating to the cleaning of the warehouse, it is unreasonable to believe that only $880 was expended in the manpower and materials needed to empty the warehouse and clean it. Furthermore, nothing in the record supports a finding of expenses of only $880. I do not believe that the jury’s award of damages is fair and reasonable.
Because I would reverse that portion of the trial court’s judgment denying MAT’s motion for a new trial based upon the insufficiency of the damages awarded, I must respectfully dissent from that aspect of the main opinion. Otherwise, I concur in the main opinion.